Name: 91/386/EEC, Euratom: Council Decision of 22 July 1991 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1991-07-30

 Avis juridique important|31991D038691/386/EEC, Euratom: Council Decision of 22 July 1991 appointing a member of the Economic and Social Committee Official Journal L 208 , 30/07/1991 P. 0072 - 0072COUNCIL DECISION of 22 July 1991 appointing a member of the Economic and Social Committee (91/386/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 17 December 1990 appointing Mr FranÃ §ois Willekens a member of the Economic and Social Committee for the period ending on 20 September 1994 (1). Whereas a seat has become vacant on the above Committee as a result of the incompatibility of Mr FranÃ §ois Willekens as from 6 January 1991, Having regard to the nominations submitted by the Permanent Representation of Belgium on 28 May 1991, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Ronald Janssens is hereby appointed member of the Economic and Social Committee in place of Mr FranÃ §ois Willekens for the remainder of his term of office, which runs until 20 September 1994. Done at Brussels, 22 July 1991. For the Council The President P. DANKERT (1) OJ No L 360, 22. 12. 1990, p. 81.